Case: 1:20-cv-04699 Document #: 11-16 Filed: 08/27/20 Page 1 of 3 PageID #:203




                         EXHIBIT 15
 Case: 1:20-cv-04699 Document #: 11-16 Filed: 08/27/20 Page 2 of 3 PageID #:204


From:            Weibell, Tony
To:              Katrina Carroll
Cc:              Tom R. Freeman; Marc E. Masters; Jonathan Rotter; Marc L. Godino; Kara Wolke; Lionel Glancy; David M. Given;
                 Nicholas A. Carlin; James J. Pizzirusso; Megan E. Jones; Amanda Klevorn; Korey Nelson;
                 dgirard@girardsharp.com; jelias@girardsharp.com; apolk@girardsharp.com; bfj@chimicles.com;
                 bmm@chimicles.com; Kyle Shamberg; Nicholas Lange; lweaver@bfalaw.com; akeller@dicellolevitt.com;
                 dmillen@fklmlaw.com; bhogan@fklmlaw.com; Jon Jagher; kjustice@fklmlaw.com; jsprengel@caffertyclobes.com;
                 dherrera@caffertyclobes.com; nhagman@caffertyclobes.com; rrg@gordonlawchicago.com;
                 jgs@sstriallawyers.com; tyiatras@gmail.com; casey@lawofficeflynn.com; francisflynn@gmail.com;
                 jbk@sstriallawyers.com; twolfson@ahdootwolfson.com; rahdoot@ahdootwolfson.com;
                 tmaya@ahdootwolfson.com; bking@ahdootwolfson.com; rstephan@stephanzouras.com;
                 jzouras@stephanzouras.com; aficzko@stephanzouras.com; mshannon@stephanzouras.com;
                 elangeland@langelandlaw.com; jtostrud@tostrudlaw.com; fbottini@bottinilaw.com; achang@bottinilaw.com;
                 ykolesnikov@bottinilaw.com; jcotchett@cpmlegal.com; mmolumphy@cpmlegal.com;
                 tredenbarger@cpmlegal.com; nrahman@cpmlegal.com; ehg@classlawgroup.com; dmb@classlawgroup.com;
                 jbk@classlawgroup.com; william.a.baird.1@gmail.com; jguglielmo@scott-scott.com; ecomite@scott-scott.com;
                 jpettigrew@scott-scott.com; ekirkwood1@bellsouth.net; Wichmann@onderlaw.com; Onder@onderlaw.com;
                 ssklaver@susmangodfrey.com; Kalpana Srinivasan; mgervais@susmangodfrey.com; ecc@fmcolaw.com;
                 kcc@fmcolaw.com; rmf@fmcolaw.com; beth@feganscott.com; melissa@feganscott.com;
                 jonathan@feganscott.com; Benyamin, Ryan; Kowalk, Curtis; Ekwan E. Rhow; Steuer, David; Jih, Victor
Subject:         [EXTERNAL] RE: Demand Letter
Date:            Tuesday, August 25, 2020 9:59:24 AM
Attachments:     image001.png
                 image002.png
                 image003.png
                 image004.png
                 image005.png
                 image006.png
                 image007.png
                 image009.png
                 image011.png
                 image013.png
                 image015.png
                 image017.png
                 image019.png


Hi Katrina,

Thank you for your email and for all of your efforts to coordinate the numerous plaintiff groups that
are involved in this MDL. We know it has been a Herculean effort. We have been considering
whether and to what extent the class settlement terms can be shared as you described in your
email. We are working on a solution to that problem. Normally, for myriad reasons, such things are
kept confidential until they are presented to the Court for approval. Here, some of those reasons
include the highly sensitive matters that TikTok is dealing with in terms of being courted by multiple
potential suitors for acquisition, each of whom are vying to obtain confidential information such as
these terms, the intense media pressure to obtain such confidential information, the political
operatives who are prying for potential talking points for the political speeches being made, as well
as other similar considerations. But we are working to see whether and to what extent it would be
beneficial to get around those issues and let the settlement be shared with others prior to
submission to the Court for preliminary approval.

Thanks,

Tony

___________________________________
  Case: 1:20-cv-04699 Document #: 11-16 Filed: 08/27/20 Page 3 of 3 PageID #:205




Anthony J Weibell | Partner | Wilson Sonsini Goodrich & Rosati
650 Page Mill Road | Palo Alto, CA 94304-1050 | direct: 650.354.4134 | aweibell@wsgr.com
